Citation Nr: 0841242	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-25 811	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether VA's action of disbursing pension benefits to the 
veteran under the provisions of 38 U.S.C.A. § 5502 (West 
2002) "nullified and negated" the final rating decision of 
September 1997 which found the veteran incompetent.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action, dated in June 2005, 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Wichita, Kansas.

In November 2007, the Board issued a decision which found 
that the veteran had failed to file a timely notice of 
disagreement to a September 1997 rating decision, which had 
found the veteran to be incompetent.  Accordingly, the 
September 1997 rating decision is final.  The November 2007 
Board decision also dismissed a separate claim that had been 
previously withdrawn by the veteran.  

In March 2008, the veteran filed a Motion for Reconsideration 
of the November 2007 Board decision.  This motion was denied 
by the Board.  However, the Board found that a separate 
matter raised in the reconsideration motion should be 
addressed.  Accordingly, this supplemental decision will 
address solely this issue of whether VA's action of 
disbursing pension benefits to the veteran under the 
provisions of 38 U.S.C.A. § 5502 (West 2002) "nullified and 
negated" the final rating decision of September 1997, which 
found the veteran incompetent.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In September 1997, the RO issued a rating decision which 
concluded that the veteran was incompetent for purposes of 
managing VA benefit payments, effective September 1997.  An 
incompetency report, dated in January 1998, indicated that 
the veteran was placed on supervised direct pay status, 
effective December 1, 1997.  See 38 U.S.C.A. § 5502; 
38 C.F.R. § 13.56 (2008).

In April 2005, the veteran's representative submitted 
correspondence in response to a VA field examiner's request 
for financial information from which to verify the veteran's 
assets.  The veteran's representative stated that he was 
"unaware of the statutory or regulatory authority for" 
supervised direct pay status, and that placing the veteran in 
this status is "inconsistent with existing law."  The 
veteran's representative further stated, "[t]he fact that VA 
has chosen to create a status without statutory or regulatory 
authority does not obligate" the veteran to comply with VA's 
written request to verify the veteran's assets or provide 
copies of financial institution statements so that the 
veteran's liquid assets can be verified.  Finally, the 
veteran's representative stated that it was his "view that 
either VA considers [the veteran] competent or incompetent to 
receive his VA benefits directly or via a court appointed 
fiduciary or a VA appointed fiduciary."  

On May 12, 2005, the RO sent correspondence to the veteran's 
representative which indicated that under the authority given 
by Congress in 38 U.S.C.A. § 5502 and 38 C.F.R. § 13.56(a), 
VA benefits payable to a veteran rated incompetent may be 
paid directly to the veteran in such amount as the Veterans 
Service Center Manager determines the veteran is able manage 
with continuing supervision by the Veterans Service Center 
Manager, provided a fiduciary is not otherwise required.  The 
letter also noted that 38 C.F.R. § 13.2(b)(1) provides that 
field examinations include matters involving the welfare of 
beneficiaries of VA who are under legal disability or in need 
of supervision by the Veterans Service Center Manager.  
Lastly, the letter indicated that the VA fiduciary program is 
required to verify assets of incompetent beneficiaries 
pursuant to VA Manual M21-MR, Part XI (Fiduciary Program), 
Chapter 2, Section D,  11 (c), (d), (e).

In June 2005, the veteran's representative filed a letter 
marked "NOTICE OF DISAGREEMENT."  In his letter, the 
veteran's representative noted that the benefit sought was 
"REVERSAL OF COMPETENCY DETERMINATION."  The veteran's 
representative contended that 

VA has, by its actions, reversed its 
September 1997 decision regarding [the 
veteran's] competency to handle the 
disbursement of his VA benefits.  
Specifically, the VA's actions in 
changing [the veteran's] status regarding 
the direct receipt of his VA benefits to 
a "supervised direct pay (SDP) status."  
[The veteran] asserts that the VA's 
decision to send directly to [the 
veteran] his VA benefits, as a matter of 
fact and law, nullifies and negates the 
VA's 1997 decision that [the veteran] was 
not competent to handle the disbursement 
of his VA benefits.  (Emphasis in 
original).

On June 29, 2005, the RO issued a notice of action letter 
indicating the decision to discontinue direct payments of 
benefits to a veteran previously rated incompetent is an 
administrative decision, and not an appealable issue.  The 
letter provided the veteran with his rights to appeal this 
decision.  

In August 2005, the veteran filed a notice of disagreement 
with the June 29, 2005 notice of action letter.  It was 
contended that

VA's actions in disbursing to [the 
veteran] directly his award of past due 
benefits and thereafter his increased 
compensation, effectively and legally 
reversed the September 23, 1997 
competency determination.

Under these circumstances, the Board must remand this issue 
for the RO to issue a statement of the case and to give the 
veteran an opportunity to perfect an appeal of such issue by 
submitting a timely substantive appeal.  Manlicon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

The RO must provide the veteran and his 
representative with a statement of the 
case addressing the issue of whether VA's 
action of disbursing pension benefits to 
the veteran under the provisions of 
38 U.S.C.A. § 5502 (West 2002) 
"nullified and negated" the final 
rating decision of September 1997 which 
found the veteran incompetent.  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202 (2008).  If, and only 
if, the veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

